Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 1 of 8 PagelD #:7

o
CSC

 

JWG / ALL
. 7 Transmittal Number: 22469660
Notice of Service of Process Date Processed: 12/22/2020
Primary Contact: Amanda Ratliff
Menard, Inc.

5101 Menard Dr
Eau Claire, WI 54703-9604

 

Electronic copy provided to: Andrew Akey
Kacie Bertrand
Ashley Aubart
Entity: Menard, Inc.
Entity ID Number 0033810
Entity Served: Menard, Inc.
Title of Action: Martha Balanzar Reyes vs. Menard, Inc.
Document(s) Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Cook County Circuit Court, IL
Case/Reference No: 2020L010611
Jurisdiction Served: illinois
Date Served on CSC: 42/22/2020
Answer or Appearance Due: 30 Days
Originally Served On: CSC
How Served: Personal Service
Sender Information: Zachary E. Borter

312-726-1021

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

EXHIBIT

A

tabbles”
Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 2 of 8 PagelD #:8

 

: — FILED
2120 - Served 21 - Served 12/1/2020 8:43 AM
~~ 2220 - Not Served 21 - Not Served
2320 - Served By Mail 21 - Served By Mail
2420 - Served By Publication 21-Served By Publication
SUMMONS SUMMONS (7-90) CCG-JA
IRIS Y., MARTINEZ
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS CIRCUIT CLERK

FILED DATE: 12/1/2020 8:43 AM 2020L010611

COUNTY DEPARTMENT-LAW DIVISION
COOK COUNTY, IL

MARTHA BALANZAR REYES , ) 20201010611

 
 

020 L 010611

        
     

Plaintiff,
PLEASE SERVE: MENARD, INC.
Vv. C/O R/A Prentice Hall Corporation
801 Adlai Stevenson Drive
MENARD, INC., Springfield, DL 62703
Defendant. )
ALIAS SUMMONS
To the Defendant:

YOU ARE SUMMONED and required to file an Answer in this case, or otherwise file your appearance in
the office of the clerk of this court, located in the Richard J. Daley Center, Room * 801, Chicago, Illinois 60602,
within 30 days after service of this summons, not counting the day of service. IF YOU FAIL TO DO SO, A
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE
COMPLAINT, A COPY OF WHICH IS ATTACHED HERETO.

To the officer:

This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this summons shall
be returned so endorsed, This summons may not be served later than 30 days after its date.

12/1/2020 8:43 AM IRIS Y. MARTINEZ

WITNESS, —— ,2020.

gull eo,
eo Ne

 

  
  
 

 

Attomey No. 44667 DORO BqeOWy lerk of Court
CARY J. WINTROUB & ASSOCIATES SAS

Attorneys for Plaintiff Date of service: Sours ,2020
10 South LaSalle Street, Suite 2424 (To be inserted by officer on copy left with defendant
Chicago, Illinois 60603 or other person)

(312) 726-1021

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
FILED DATE: 10/6/2020 8:33 AM 2020L010611

Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 3 of 8 PagelD #:9

FILED

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 10/6/2020 8:33 AM
COUNTY DEPARTMENT-LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, JL
MARTHA BALANZAR REYES , ; 20201010814
Plaintiff, 10680034
Vv. ) Case No
)
MENARD, INC., )
)
Defendant. )

COMPLAINT AT LAW

NOW COMES the Plaintiff, MARTHA BALANZAR REYES, by and through her
attomeys, CARY J. WINTROUB & ASSOCIATES, and complaining of the Defendant,
MENARD, INC., (commonly known as “MENARDS”) states as follows:

COUNT I —- NEGLIGENCE

For his first cause of action against the Defendant, MENARD, INC., individually and d/b/a
MENARDS, Plaintiff, MARTHA BALANZAR REYES, states as follows:

lL. That on or about November 7, 2018, and for some time prior and subsequent thereto,
the Defendant, MENARD, INC., was and remains a foreign corporation, transacting business in the
State of Illinois, engaged in the business of operating and providing a retail store to the public, and
did so d/b/a MENARDS.

2. That in connection with the operation of its business, the Defendant, MENARD,
INC., herein owned, operated, managed, maintained and controlled and/or otherwise contracted to
own, operate, manage, maintain and control the premises located at 3215 W. North Avenue, in the
City of Melrose Park, County of Cook and State of Illinois, together with the passages, ateaways

and appurtenances thereof and thereat.
FILED DATE: 10/6/2020 8:33 AM 20201010611

Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 4 of 8 PagelD #:10

3. That on or about November 7, 2018, the Plaintiff, MARTHA BALANZAR REYES
was legally and lawfully upon said premises, and more particularly, was shopping in the store at
said premises,

4, That on or about November 7, 2018, the Plaintiff, MARTHA BALANZAR REYES
sustained injuries after she was struck in the back by a certain type of shopping cart while on a
moving pathway within the store.

5. That it was then and there the duty of the Defendant, MENARD, INC., to exercise
reasonable care and caution in and about the ownership, operation, management, maintenance and
control of said premises, and the passages, areaways and appurtenances thereof and thereat, so that
same would be in a good, safe and proper condition for persons legally and lawfully in and upon
said premises, to use, occupy and walk upon, and so as not to cause harm and injury to such
persons.

6. That the Defendant, MENARD, INC., negligently and carelessly breached said duty

in one or more of the following ways:

(a) Improperly operated, managed, maintained and controlled said premises, and
the passages, areaways and appurtenances thereof and thereat, so that as a
direct result thereof, the Plaintiff was injured;

(b) Failed to provide a good, safe and proper place for the Plaintiff to be, use,
occupy and walk upon on said premises;

(c) Allowed and permitted an improper type of shopping cart to be on the
moving pathway in an area where it was foreseeable that customers would

walk and or stand when said shopping cart was not properly supported by
said moving pathway;

(d) Failed to remedy the unsafe, dangerous and hazardous condition of the
improper shopping cart on the moving pathway, when Defendant knew or
should have known that the same was in the use and need thereof:

(e) Failed to inspect said premises to be certain that the improper shopping cart
was not in use on the moving pathway; and/or
FILED DATE: 10/6/2020 8:33 AM 2020L010611

Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 5 of 8 PagelD #:11

(f) Failed to properly and adequately advise patrons of the store that said
shopping cart was not to be used on the moving pathway.

7. That as a direct and proximate result of one or more of the aforesaid acts and/or
omissions on the part of the Defendant, MENARD, INC., the Plaintiff, MARTHA BALANZAR
REYES suffered, and will in the future suffer injuries of a personal, permanent and pecuniary
nature.

WHEREFORE, the Plaintiff, MARTHA BALANZAR REYES prays for the entry of
judgment against the Defendant, MENARD, INC.., in an amount greater than FIFTY THOUSAND
AND 00/100TH ($50,000.00) DOLLARS, plus costs of this suit.

COUNT I - PREMISIS LIABILITY

For her second cause of action against the Defendant, MENARD, INC., individually and
d/b/a MENARDS, Plaintiff, MARTHA BALANZAR REYES, states as follows:

1, That on or about November 7, 2018, and for some time prior and subsequent thereto,
the Defendant, MENARD, INC., was and remains a foreign corporation, transacting business in the
State of Illinois, engaged in the business of operating and providing a retail store to the public, and
did so d/b/a MENARDS.

2. That in connection with the operation of its business, the Defendant, MENARD,
INC., herein owned, operated, managed, maintained and controlled and/or otherwise contracted to
own, operate, manage, maintain and control the premises located at 3215 W. North Avenue, in the
City of Melrose Park, County of Cook and State of Illinois, together with the passages, areaways
and appurtenances thereof and thereat.

3. That on or about November 7, 2018, the Plaintiff, MARTHA BALANZAR REYES

was legally and lawfully upon said premises, and more particularly, was shopping in the store at

said premises.
FILED DATE: 10/6/2020 8:33 AM 20201010614

Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 6 of 8 PageID #:12

4. That on or about November 7, 2018, the Plaintiff, MARTHA BALANZAR REYES
sustained injuries after she was struck in the back by a certain type of shopping cart while on a

moving pathway within the store.

5, That it was then and there the duty of the Defendant, MENARD, INC., to exercise

reasonable care and caution in and about the ownership, operation, management, maintenance and

control of said premises, and the passages, areaways and appurtenances thereof and thereat, so that
same would be in a good, safe and proper condition for persons legally and lawfully: in and upon
said premises, to use, occupy and walk upon, and so as not to cause harm and injury to such
persons.

6. That on and prior to November 7, 2018, the Defendant knew, or should have known .
through the exercise of reasonable care, about the improper shopping cart which was being used on
the moving pathway which then and there existed on Defendant’s premises.

7. That the existence of the improper shopping cart being used on Defendant’s moving
walkway presented an unreasonable risk of harm to persons legally and lawfully on the property,
including the Plaintiff.

8. That the Defendant, MENARD, INC., could have reasonably expected that
persons on the property either would not discover or realize the danger, or would fail to protect
themselves against such danger.

9. That the Defendant, MENARD, INC., negligently and carelessly breached said duty

in one or more of the following ways:

(a) Improperly operated, managed, maintained and controlled said premises, and
the passages, areaways and appurtenances thereof and thereat, so that as a
direct result thereof, the Plaintiff was injured;

(b) —_ Failed to provide a good, safe and proper place for the Plaintiff to be, use,
occupy and walk upon on said premises;
FILED DATE: 10/6/2020 8:33 AM 2020L010611

Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 7 of 8 PagelD #:13

(c)

(d)

(e)

()

Allowed and permitted an improper type of shopping cart to be on the
moving pathway in an area where it was foreseeable that customers would
walk and or stand when said shopping cart was not properly supported by
said moving pathway;

Failed to remedy the unsafe, dangerous and hazardous condition of the
improper shopping cart on the moving pathway, when Defendant knew or
should have known that the same was in the use and need thereof:

Failed to inspect said premises to be certain that the improper shopping cart
was not in use on the moving pathway; and/or

Failed to properly and adequately advise patrons of the store that said
shopping cart was not to be used on the moving pathway,

10. That as a direct and proximate result of one or more of the aforesaid acts and/or

omissions on the part of the Defendant, MENARD, INC., the Plaintiff, MARTHA BALANZAR

REYES suffered, and will in the future suffer injuries of a personal, permanent and pecuniary

nature.

WHEREFORE, the Plaintiff, MARTHA BALANZAR REYES prays for the entry of

judgment against the Defendant, MENARD, INC., in an amount greater than FIFTY THOUSAND

AND 00/100TH ($50,000.00) DOLLARS, plus costs of this suit.

ID #: 44667

CARY J. WINTROUB & ASSOCIATES

— EME

Zachary E. Borter :
Attomey for Plaintiff

CARY J. WINTROUB & ASSOCIATES

Attorneys for Plaintiff

10 South LaSalle Street, Suite 2424

Chicago, Illinois 60603

312-726-1021
FILED DATE: 10/6/2020 8:33 AM 2020L010611

Case: 1:21-cv-00359 Document #: 1-1 Filed: 01/21/21 Page 8 of 8 PagelD #:14

AFFIDAVIT OF DAMAGES

SUPREME COURT RULE 222

The undersigned being first duly swom upon oath,
deposes and states that he is the attorney for the
plaintiff in the above entitled cause of action seeking
money damages, and states that this cause of action

DOES exceed $50,000.00.
CARY J fA & ASSOCIATES
BY:

 

 

Attomeys for Plaintiff
Subscribed and Sworn to before me ARMOR anprnnnnnrnt
: OFFICIAL SEAL §
pate_ Lae etna SONIA SANCHEZ

} NOTARY PUBLIC - STATE OF ILLINOIS

 

 

 

Notary Public

ARDC 6322424

CARY J. WINTROUB & ASSOCIATES
Attomeys for Plaintiff

10 South LaSalle Street

Suite 2424

Chicago, Illinois 60603

312-726-1021
